April 8, 2008 [Via EDGAR] Michael E. Karney Division of Corporation Finance Mailstop United States Securities and Exchange Commission Washington, D.C. 20549-7010 Re: Noble Energy, Inc. Annual Report on Form 10-K Filed February 27, 2008 File No. 1-07964 Dear Mr. Karney: Noble Energy, Inc. (the “Company”) is pleased to provide the United States Securities and Exchange Commission (the “Commission”) with the following responses to the comments included in the Commission's March 25, 2008 letter regarding the captioned matter.The comments from that letter are set out below, along with the Company’s responses. Business and Properties, Regulations, page 15 1. Expand the disclosure concerning both the general regulations as well as environmental regulations faced by the company to specify the various regulatory bodies with which the company interacts and the specific laws and regulations to which the company is subject. Response: We would propose adding the following paragraphs after the current paragraph on Government Regulation found on page 15: Examples of US federal agencies with regulatory authority over our exploration for, and production and sale of, crude oil and natural gas include: · the Bureau of Land Management and the Minerals Management Service, which under laws such as the Federal Land Policy and Management Act, Endangered Species Act, National Environmental Policy Act and Outer Continental Shelf Lands Act have certain authority over our operations on federal lands, particularly in the Rocky Mountains and deepwater Gulf of Mexico; · the Environmental Protection Agency and the Occupational Safety and Health Administration, which under laws such as the Comprehensive Environmental Response, Compensation and Liability Act, as amended, the Resource Conservation and Recovery Act, as amended, the Oil Pollution Act of 1990, the Clean Air Act, the Clean Water Act and the Occupational Safety and Health Act have certain authority over environmental, health and safety matters affecting our operations as discussed below; · the Federal Energy Regulatory Commission, which under laws such as the Energy Policy Act of 2005 has certain authority over the marketing and transportation of crude oil and natural gas we produce onshore and from the deepwater Gulf of Mexico; · the Department of Transportation, which has certain authority over the transportation of products, equipment and personnel necessary to our onshore and deepwater Gulf of Mexico operations; and · other federal agencies with certain authority over our business, such as the Internal Revenue Service and the Securities and Exchange Commission, as well as the NYSE upon which shares of our common stock are traded. Most of the states within which we operate have separate agencies with authority to regulate related operational and environmental matters.An example of such regulation on the operational side is Greater Wattenberg Area Special Well Location Rule 318A, which was adopted by the Colorado Oil and Gas Conservation Commission to address oil and gas well drilling, production, commingling and spacing in the Wattenberg field.On the environmental side, Colorado Regulation Seven and requirements for storm water management plans were adopted by the Colorado Department of Environmental Quality, under delegation from the US Environmental Protection Agency, to regulate air emissions, water protection and waste handling and disposal relating to our oil and gas exploration and production. Some of the counties and municipalities within which we operate have adopted regulations or ordinances that impose additional restrictions on our oil and gas exploration and production.An example is Garfield County, Colorado, which provides local land and road use restrictions affecting our Piceance basin operations and requires us to post bonds to secure any restoration obligations. Our international operations are subject to legal and regulatory oversight by energy- related ministries of our host countries, each having certain relevant energy or hydrocarbons laws.Examples of these ministries include the Ecuador Ministry of Petroleum and Mines, the Equatorial Guinea Ministry of Mines, Industry and Energy and the UK Department for Business, Enterprise and Regulatory Reform.An example of a law affecting our international operations is the UK Finance Act of 2006, which increased the income tax rate on our UK operations effective January 1, 2006. 2 2. A number of your risk factors are very general in nature and are applicable to most if not all companies in your industry.See for example, “Crude oil and natural gas prices are very volatile…,” “A recession or economic slowdown could have a materially adverse impact on our financial position,…,” “Our international operations could be adversely affected by economic and political developments,” and “We face significant competition and many of our competitors have resources in excess of our available resources.”Please revise these and other generalized risk factors to focus on specific risks relating to you and an investment in you, and delete all general risks which are applicable in general to registrants and/or other companies in the energy industry. Response: We would propose modifying certain of our current risk factors as highlighted in Attachment 1 in an effort to make them more specific to our operations. We would propose retaining the remaining risk factors which, while less specific, we believe continue to be important to a potential investor’s understanding of the complexities of our business. Management’s Discussion and Analysis of Financial Condition and Results of Operations, Executive Overview, page 27 (28) 3. Provide additional detail concerning the Equatorial Guinea 2006 Hydrocarbons Law to elaborate on the potential impact that such Act may have on your operations in Equatorial Guinea. Response: We would propose the following highlighted modification to our current paragraph: Effective November 2006, the government of Equatorial Guinea enacted the 2006 Hydrocarbons Law governing petroleum operations in Equatorial Guinea.The governmental agency responsible for the energy industry was given the authority to renegotiate any contract for the purpose of adapting any terms and conditions that are inconsistent with the new law.The stated purpose of the law is to modify the legal framework in order to deal with a variety of matters that were not previously or adequately covered, with the law addressing areas such as minimum participation of the state in contract areas, training and social programs and the establishment of environmental programs.At this time we are uncertain what economic impact this law will have on our operations in Equatorial Guinea, as regulations contemplated by the law have not been implemented and the application of certain of the law’s provisions is unknown. Thank you for providing us with the opportunity to respond to these comments, and for your helpful consultation on them.We respectfully propose that we be allowed to incorporate these modifications in our first quarter 2008 Form 10-Q or, in the alternative, in a subsequent future filing such as our Annual Report on Form 10-K for our fiscal year ending December 31, 2008.Should you have any questions or wish to discuss our responses further, please feel free to contact Arnold J. Johnson, our Vice
